In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 16‐3497 
UNITED STATES OF AMERICA, 
                                                             Plaintiff‐Appellee, 

                                                    v. 

MICHELE DICOSOLA, 
                                                          Defendant‐Appellant. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                  Northern District of Illinois, Eastern Division. 
               No. 1:12‐cr‐00446‐1 — Harry D. Leinenweber, Judge. 
                                  ____________________ 

         ARGUED MAY 24, 2017 — DECIDED AUGUST 14, 2017 
                    ____________________ 

      Before POSNER, MANION, and KANNE, Circuit Judges. 
    MANION, Circuit Judge. The financial crisis of the late 2000s 
hit  Middle America  quite  hard. According  to  an  analysis  of 
United States Census data, over 170,000 small businesses shut 
down during the first two years  of that recession.1  Owners 
were  faced  with  tough  choices—many  putting  their 

                                                 
  G.  Scott  Thomas,  Recession  claimed  170,000  small  businesses  in  two years, 
1

THE BUSINESS JOURNALS, July 24, 2012. 
2                                                      No. 16‐3497 

businesses  through  bankruptcy,  many  losing  personal 
fortunes,  many  foregoing  salaries  to  keep  their  operations 
running  and  workers  employed.  These  were  legitimate 
options.  Some,  however,  chose  illegitimate  options.  By  all 
accounts,  Michele  DiCosola  was,  until  2007,  a  legitimate 
business owner. But when the crash came, he engaged in loan 
fraud  and  tax  fraud  in  order  to  make  ends  meet.  While  his 
personal story is unfortunate, it does not excuse his criminal 
conduct. Because we find no abuse of discretion in any of the 
district  court’s  rulings  on  appeal,  we  AFFIRM  Michele 
DiCosola’s conviction and restitution orders. 
                       I. BACKGROUND 
    Michele  DiCosola  is  the  son  of  first‐generation  Italian 
immigrants. In the late 1990s he started a business, CD Shape 
Cutters,  which  produced  compact  discs  (physical,  digital 
storage  devices)  in  novelty  shapes,  which  were  used  as 
promotional items. The business did very well, morphing into 
a  full‐service  printing  and  duplicating  business,  ultimately 
reaching  about  $1  million  in  gross  annual  sales  and 
employing up to ten people, including DiCosola’s immigrant 
father,  Michelangelo.  Michelangelo  even  invested  his 
retirement savings in the business. 
     In about 2005, Michele DiCosola started a side business for 
producing  Latin  pop  music.  This  new  endeavor  quickly 
sapped cash from CD Shape Cutters, and in 2007, CD Shape 
Cutters  began  to  experience  serious  financial  difficulties.  In 
September 2007, DiCosola applied to Citibank for a home loan 
to  refinance  his  mortgage,  but  was  rejected  for  insufficient 
income:  he  provided  authentic  2005  and  2006  tax  returns 
which  showed  negative  income,  and  income  of  a  few 
thousand  dollars,  respectively. He applied  to Citibank  for  a 
No. 16‐3497                                                         3 

home  loan  again  in  2008,  this  time  providing  fabricated, 
never‐filed 2005, 2006, and 2007 tax returns that inflated his 
income by hundreds of thousands of dollars. These fabricated 
returns were signed by DiCosola’s accountant, John Cerami. 
The  loan  application  was  accompanied  by  a  release  that 
would have allowed Citibank to obtain his prior tax returns 
directly  from  the  IRS.  Unfortunately  for  Citibank,  it  had 
shredded copies of DiCosola’s accurate tax returns from his 
prior  application  but  did  not  obtain  from  the  IRS  his 
currently‐filed  returns.  In  other  words,  while  Citibank  had 
the means  to discover DiCosola’s real  income, for whatever 
reason  it  did  not  do  so.  Without  that  information,  Citibank 
issued DeCosola a loan in the amount of $273,567, which he 
immediately used to pay off other debts. 
   Also in 2008, DiCosola applied for two business loans with 
Amcore Bank, and provided Amcore the same fabricated tax 
returns for 2005, 2006, and 2007. Amcore approved the loans 
and funded them in July 2008. The first loan—for $450,000—
DiCosola used to pay off another business loan. The second 
loan was a $300,000 line of credit which DiCosola used to pay 
employees  and  fund  business  operations  at  CD  Shape 
Cutters.  In  early  2009,  after  a  few  payments  DiCosola 
defaulted on both the Amcore loans and the Citibank loan. 
    Also in early 2009, DiCosola prepared and filed his own 
tax returns. In Schedule B of his return, he listed his various 
loan/borrowing  transactions  with  banks  going  back  three 
years, with the total being around $8.4 million. The parties do 
not  dispute  the  accuracy  of  this  number  which,  as  the 
government  argues,  almost  certainly  indicates  reliance  on 
taking  out  loans  to  pay  off  prior  loans.  For  each  of  these 
reported transactions, DiCosola filled out a falsified IRS Form 
4                                                               No. 16‐3497 

1099‐OID, claiming that the $8.4 million was interest income 
or  a  rebate  credit,  that  he  had  loaned  money  to  the  various 
banks  in  the  amounts  that  he  had,  in  fact,  borrowed.  He 
claimed that these banks had withheld large sums of tax from 
these  loans.2  He  then  subtracted  the  taxes  owed  on  this 
income,  and  ultimately  claimed  a  refund  of  $5.5  million. 
DiCosola filed a tax return for his wife which was similar in 
all  respects,  albeit  with  smaller  numbers.  After  having  his 
return flagged as frivolous on April 10, 2009, DiCosola spent 
the next seven months in correspondence with the IRS before 

                                                 
2     While the motivation behind the theory is not material to this case, the 
IRS  puts  out information  for  ordinary  taxpayers  explaining  popular  tax 
fraud techniques. See INTERNAL REVENUE SERVICE, IRS RELEASES THE DIRTY 
DOZEN         TAX       SCAMS          FOR       2013,       available      at 
https://www.irs.gov/uac/newsroom/irs‐releases‐the‐dirty‐dozen‐tax‐
scams‐for‐2013. For Form 1099 fraud, it explains: 

       False Form 1099 Refund Claims 

       In some cases, individuals have made refund claims based on the 
       bogus theory that the federal government maintains secret accounts 
       for U.S. citizens and that taxpayers can gain access to the accounts by 
       issuing 1099‐OID forms to the IRS. In this ongoing scam, the 
       perpetrator files a fake information return, such as a Form 1099 
       Original Issue Discount (OID), to justify a false refund claim on a 
       corresponding tax return. 

       Don’t fall prey to people who encourage you to claim deductions or 
       credits to which you are not entitled or willingly allow others to use 
       your information to file false returns. If you are a party to such 
       schemes, you could be liable for financial penalties or even face 
       criminal prosecution. 


        
No. 16‐3497                                                            5 

ultimately sending another copy of the two fabricated returns 
to  the  IRS  in  mid‐September.  These  two  documents,  rather 
than the initial filing of the returns, represent the basis for the 
indictment and conviction. 
     On  June  12,  2012,  DiCosola  was  indicted  for  multiple 
violations  of  federal  law:  two  counts  of  bank  fraud,  in 
violation  of  18  U.S.C.  §  1344;  one  count  of  making  false 
statements to a bank, in violation of 18 U.S.C. § 1014; and one 
count  of  wire  fraud  affecting  a  financial  institution,  in 
violation  of  18  U.S.C.  §  1343,  all  in  connection  to  the  loans 
obtained  from  Amcore  Bank  and  Citibank;  two  counts  of 
filing false statements against the United States, in violation 
of 18 U.S.C. § 287, in connection with the tax fraud; and two 
counts of bankruptcy fraud, in violation of 18 U.S.C. § 152(3). 
DiCosola moved to dismiss one of the claims of bank fraud as 
duplicative, and moved to sever the bank fraud charges, the 
bankruptcy  fraud  charges,  and  the  tax  fraud  charges.  The 
district  court  granted  these  motions. The government chose 
not  to  move  forward  with  trial  on  the  bankruptcy‐related 
charges,  and  following  conviction,  the  government 
voluntarily dismissed them. This left three charges related to 
bank fraud set for a jury trial, and two charges related to tax 
fraud set for a bench trial. After a three‐day jury trial and the 
bench  trial,  DiCosola  was  found  guilty  on  all  remaining 
counts, and on September 8, 2016, judgment was entered and 
DiCosola  was  sentenced  on all five charged counts. He was 
sentenced to thirty months’ imprisonment and two years of 
supervised  release.  A  restitution  order  for  $822,088.00  was 
also  ordered  paid  to  CitiMortgage  and  Harris  Bank  (a 
subsidiary  of  CitiBank  and  the  bank  which  later  purchased 
Amcore Bank). This appeal followed. 
6                                                          No. 16‐3497 

                          II. DISCUSSION 
A. Loan Fraud 
     With  respect  to  his  loan  fraud  conviction,  DiCosola 
challenges the district court’s denial of his motion for a new 
trial  on  multiple  grounds  relating  to  the  testimony  of  his 
accountant, John Cerami. He also raises an unrelated charge 
that  the  government  did  not  correct  a  false  statement  by  a 
government  witness  during  cross‐examination.  Napue  v. 
Illinois, 360 U.S. 264, 269 (1957). Each of these arguments fails 
to demonstrate any abuse of discretion by the district court, 
and so we affirm the conviction. 
    DiCosola’s  defense  to  his  loan  fraud  charge  was  that  he 
had requested that Cerami prepare new tax returns for prior 
years  that  showed  inflated  income  so  that  DiCosola  could 
obtain  loans.  Cerami  allegedly  prepared  these  returns  and 
signed  them,  indicating  that  they  were  not  fraudulent  and 
capable  of  being  filed  with  the  IRS.  DiCosola’s  various 
grounds  for  a  new  trial  all  relate  to  the  belief  that  the 
government coerced Cerami to testify before the grand jury 
that  the  returns  were  “hypothetical”  (i.e.,  false).  Because 
DiCosola claims that the returns were not false, he insists that 
the indictment was solely based upon coerced, intentionally 
false  testimony.  By  getting  Cerami  on  record  in  this  way, 
Cerami’s credibility as a defense witness was ruined. 
    The  government,  for  its  part,  never  called  Cerami  as  a 
witness:  he  testified  solely  for  the  defense.  As  a  result,  it 
strains credulity to say that there was insufficient evidence to 
indict,  or  that  the  defendant  is  entitled  to  the  release  of  the 
grand jury transcripts. United States v. Fountain, 840 F.2d 509, 
514  (7th  Cir.  1988).  Cerami,  a  cagy  witness,  presented 
No. 16‐3497                                                           7 

different  glosses  on  what  he  did  with  the  defendant’s  tax 
returns  in  different  contexts. And  there  is  certainly  nothing 
wrong  with  preparing  “hypothetical”  tax  returns  that 
demonstrate differing interpretations of an income situation. 
In DiCosola’s case, he filed tax returns demonstrating higher 
capital expenditures which would, presumably, allow him to 
take depreciation losses on future‐year tax returns. Cerami, in 
the “hypothetical” tax returns, would seek to average capital 
expenditures, reducing variation but also accelerating income 
and  requiring  DiCosola  to  pay  more  up‐front  in  taxes. 
Perhaps, if DiCosola had consistently used the latter method, 
he could have legally filed the “hypothetical” income returns. 
But he chose not to file them. Instead he used one accounting 
method for his actual tax returns and a different accounting 
method for the tax returns he provided to the banks to obtain 
loans.  Whatever  Cerami  or  DiCosola  intended  when 
preparing  these  documents,  the  jury  was  presented  with 
sufficient evidence to conclude that DiCosola knew they were 
not  the  returns  that  he  filed,  and  that  he  presented  them  to 
two banks as if they were.  
    The Napue claim fares no better. DiCosola argues that the 
government suborned perjury when one government witness 
made an off‐hand remark on the stand, in response to defense 
counsel  questioning.  While  interpreting  a  loan  document,  a 
loan officer testified that DiCosola received “cash back” from 
his  CitiBank  loan,  which  was  false.  But  the  district  court 
observed  that  this  unintentional  falsehood  was  quickly 
corrected,  was  immaterial,  and  was,  rather  than  a  knowing 
falsehood, a “reasonable” read of the loan document in front 
of the witness. Specifically, as noted above, DiCosola used the 
proceeds from the CitiBank loan to immediately pay off other 
debts:  he  did  not  walk  out  of  the  building  with  any  “cash 
8                                                      No. 16‐3497 

back.”  Such a  harmless error,  prompted by  defense counsel 
and not relied upon by the government, simply does not rise 
to the level of malfeasance requiring a new trial.  
B. Tax Fraud 
   DiCosola  challenges  his  tax  fraud  conviction  on  the 
sufficiency of the evidence. This claim is also without merit. 
DiCosola’s  appeal  rests  upon  his  contention  that  all  the 
evidence  demonstrates  that  he  honestly  believes  in  what 
defense counsel calls the “OID theory.”   
    Unfortunately,  people  in  desperate  circumstances  are 
susceptible to being sold on outlandish tax theories. However 
misled,  DiCosola  spent  much  time  and  money  purchasing 
books and tapes and attending seminars that sold him a lie. A 
leading proponent of this theory, contacted by Mr. DiCosola 
after  his  arrest  to  testify  in  support  of  his  tax  theory, 
unconscionably  took  the  opportunity  to  simply  sell  him 
another video. 
    Deceptive  or  just  convoluted,  this  tedious  sidetrack 
certainly does not mean that no rational trier of fact—in this 
case, the district judge—could find that the defendant knew 
that  his  letters  to  the  IRS  demanding  a  $5.5  million  refund 
were fraudulent. United States v. Dessart, 823 F.3d 395, 403 (7th 
Cir. 2016). As the district court noted, “there was no specific 
evidence  as  to  [DiCosola’s]  actual  subjective  intent  or  his 
knowledge[  in  the  tax  fraud  case],  so  we  have  to  go  on 
circumstantial  evidence  which  has  been  submitted  by  the 
government  and  through  the  defense  through  testimony  of 
Mrs.  DiCosola.”  There  was  ample  circumstantial  evidence 
before  the  district  court  to  sustain  Michele  DiCosola’s  tax 
fraud convictions. 
No. 16‐3497                                                           9 

    DiCosola had the motive to defraud the IRS, as he was in 
dire  financial  straits.  He  had  used  an  accountant  to  file  his 
prior  years’  tax  returns  and  suddenly  decided  to  self‐file  in 
2009.  His  2009  tax  return  was  wildly  different  from  his 
legitimately‐filed  prior  tax  returns.  Further,  DiCosola  was 
told by the IRS that his OID theory was frivolous, and yet he 
persisted. One might interpret his repeat calls to the IRS as a 
sign of earnestness, but one might also reasonably interpret it 
as  an  attempt  to  create  an  exculpatory  record,  expecting 
inevitable  trouble.  Taken  together,  all  of  this  circumstantial 
evidence  is  more  than  enough  to  allow  the  district  judge  to 
find DiCosola guilty of tax fraud. 
C. Restitution Order 
    Finally,  defendant  objects  to  the  district  court  order  of 
restitution  to  Harris  Bank  (previously Amcore  Bank)  in  the 
amount  of  $559,088.  Specifically,  he  argues  that  the 
government  proffered  insufficient  evidence  for  the  loss 
amount  to Amcore  Bank,  both  because  the  sole  evidence  at 
sentencing  was  the  presentence  report  and  accompanying 
testimony of a parole officer, and because the auction of his 
property  resulted  in  no  reduction  of  restitution  obligations. 
There  is  no  dispute  that  the  district  court  had  authority  to 
order  restitution.  Rather,  DiCosola  claims  that  the  court 
abused  its  discretion  by  awarding  an  amount  higher  than 
supported by the evidence. See United States v. Scalzo, 764 F.3d 
739, 744 (7th Cir. 2014). We find no abuse of discretion here, 
and affirm the award. 
    There  is  no  per  se  rule  that  a  restitution  award  need  be 
supported by any particular form of evidence. The testimony 
of the parole officer was itself sufficient to sustain a restitution 
award.  The  officer  specifically  interviewed  an  assistant  vice 
10                                                            No. 16‐3497 

president at Harris Bank who, in the officer’s view, credibly 
reported the bank’s losses attributable to defendant’s fraud. 
Further, the probation officer interviewed the auctioneer who 
reported  that  the  sale  of  defendant’s  property  returned 
“nominal”  proceeds.  The  probation  officer,  in  the  district 
court’s  view,  provided  reliable  information  sufficient  to 
sustain a restitution award in the amount of $559,088. Rather 
than  provide  countervailing  evidence,  however,  the 
defendant  simply  objected  to  the  form  of  the  evidence 
presented  by  the  government,  contending  that  sworn 
affidavits or other documentary evidence was necessary. Not 
so. The defendant at this point had the burden of presenting 
his own side of the story, with receipts or assessments of the 
value  of  his  property  before  auction.  Id.  at  745.  Presenting 
none,  he  effectively  conceded  the  valuation  by  the 
government. 
    There is certainly an unsettling ambiguity in the testimony 
of the parole officer relating to his interview of the auctioneer. 
The  officer  testified  that  the  auctioneer  stated  that  sale  of 
defendant’s  property  returned  “nominal  sales  proceeds.”  
Certainly,  any  return  in  value  for  that  auction  should  have 
reduced defendant’s monetary obligation to the bank which 
collected the proceeds. Yet the bank stated to the parole officer 
that the auction proceeds did not reduce his obligations, and 
the auctioneer was presented with this information before he 
provided  an  explanation  for  why  the  return  was  so  low.3 
What  is  left  unsaid,  presumably,  is  that  running  an  auction 


                                                 
3 Specifically, that the inventory was missing parts, that it was “custom” 
and  so  not  suited  for  resale,  and  that  the  storage  unit  containing 
defendant’s property was broken into, with much property looted. 
No. 16‐3497                                                     11 

does incur costs, so that the “nominal” proceeds were equal 
to or less than the overhead costs.  
   None of this is in the record, but the alternative is that the 
bank representative, the auctioneer, or the parole officer were 
inaccurate in their assessments. This might be the case, but the 
defendant  ignored  the  opportunity  to  seek  out  and  present 
evidence of this.  
   For  the  foregoing  reasons,  the  judgment  of  the  district 
court is 
                                                    AFFIRMED.